DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 6, 9, 10 and 11 are amended.
Claim 15 is canceled.
Claims 16-20 are new.
Claims 1-14 and 16-20 are examined on the merits.
Response to Arguments
In view of Applicant’s arguments filed on 09/19/2022 (pages 9 to 10) and the amendment made to the claims the Objections to Drawings and the rejection of claims 6 and 9-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
Applicant's arguments filed 09/19/2022  have been fully considered but they are not persuasive:
With respect to claim 1, Applicants argue that the rejection is improper because figs. 14A and 14B of Suzuki do not teach the language of claim 1.
However, since figs. 14A and 14B of Suzuki depict claimed structure, i.e. a chassis having a topsheet and a backsheet, the rejection is deemed to be proper.
Applicants further argue that the combination of references is improper because the absorbent material 28 not immobilized by the outer layers 24, 56 since  the absorbent material 28 passes through the junction between the outer layers 24, 56. 
However, passing of the absorbent material through the junction does not prevent this material from being immobilized.
In addition, since the absorbent core is disclosed as being stable mechanical structure, the absorbent material is interpreted as being immobilized. Therefore, the rejection is maintained.
With respect to the amendment made to claim 9, Applicant’s arguments are moot because the Allowable Subject Matter from the parent US10470948 is included into the claim 9. Therefore, art rejection of claim 9 and its dependences is withdrawn. However, Double Patenting rejection is applied to claims 9-14 and 20. See Double Patenting rejection below.
With respect to new claims 16-19, all the limitations of these claims are taught by newly brought reference of Curro. See the rejection of claims 16-19 in view of Curro et al. (US 6,878,433) below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of U.S. Patent No. 10470948 in view of Suzuki (EP 1 088 537 A2). 
All the limitations of claim 9 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that claim 1 of the Application requires the absorbent polymeric material comprising cellulose.
Suzuki teaches a disposable absorbent article (Abstract, lines 1-3) comprising cellulose (Abstract, line 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the absorbent core of the Application with the cellulose fibers, as taught by Suzuki in order to create fibrous network, as motivated by Suzuki (Abstract, lines 9-10).
All the limitations of claim 10 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 11 of the Application are to be found in claim 10 of the Patent.
Claims 12-14 and 20 are depend on claim 9 and fall therewith.
No art rejection is present for claims 9-14 and 20, since the Allowable Subject Matter from the parent US 10470948 is included into the independent claim 9, i.e. the closest prior art of record Suzuki (EP 1 088 537 A2) and Curro et al. (US 6,878,433) fail to teach, suggest or render obvious "first openings are offset from the second openings" and "the first opening faces absorbent material in the second layer".




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2) in view of Perdelwitz, Jr et al. (US 4,886,697).
Regarding claim 1, Suzuki discloses a disposable absorbent article (Abstract, lines 1-3) comprising:
a chassis including a topsheet 33 (fig. 14b) and a backsheet 34 (fig. 14b); and 
an absorbent core M/M’ ([0018]; fig. 17 located between the topsheet and the backsheet; 
wherein the absorbent core comprises a substrate layer M [0018]; fig. 17); 
a first discontinuous layer of absorbent material ([0012]; SAP) deposited on the substrate layer.

    PNG
    media_image1.png
    295
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    565
    media_image2.png
    Greyscale

	Suzuki does not expressly disclose the article having a cover, wherein the substrate layer and the cover layer provide cavities to immobilize the absorbent material.
	Perdelwitz teaches an absorbent article (see Title) comprising a cover layer (col. 4, lines 62-64), wherein the substrate layer and the cover layer provide cavities A (fig. 10) immobilizing the absorbent material 28 (col. 12, line 44; fig. 10).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the article of Suzuki with the absorbent core in the form, as taught by Perdelwitz in order to form a composite article, as motivated by Perdelwitz (col. 4, lines 63-64).
Regarding claims 2 and 3, Suzuki discloses the article comprising a thermoplastic material that is a hot melt adhesive ([0076]), as required by claim 3.
Regarding claim 4, Suzuki teaches that the thermoplastic material comprises a net-like structure ([0098]).
Regarding claim 5, Suzuki discloses the article comprising a second or auxiliary adhesive on opposite side of the first adhesive adjacent second substrate (M’)(see fig. 17, supra).
Regarding claim 7, Suzuki discloses the article comprising non-woven material ([0009]).
Regarding claim 8, Suzuki in view of Perdelwitz disclose the absorbent article comprising cellulose (Suzuki, Abstract, line 8; Perdelwitz, col. 7, line 48) that is an airfelt material but do not expressly disclose the particular parameter of the percentage range of the arfelt material.
 Since the particular parameter of the percentage range affects the level of absorbancy, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the percentage range of the airfelt material in order to achieve the desired level of absorbancy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2) in view of Perdelwitz, Jr et al. (US 4,886,697), and further in view of Melius et al. (EP 1465568).
Suzuki in view of Perdelwitz disclose the invention discussed above but do not expressly disclose the article, wherein the absorbent core comprises an opening.
Melius teaches an absorbent article, wherein the absorbent core comprises the opening (col. 16, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the absorbent core of Suzuki/ Perdelwitz with the opening, as taught by Melius in order to permit liquid to flow unhindered through the material, as motivated by Melius (col. 16, lines 3-4).
Suzuki/ Perdelwitz/ Melius do not expressly disclose the particular parameter of the opening size range.
Since the particular parameter of the opening size range affects fluid capacity of the opening, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the opening size range in order to achieve the desired fluid capacity of the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2) in view of Perdelwitz, Jr et al. (US 4,886,697), and further in view of Curro et al. (US 6,878,433).
Regarding claims 16 and 17, Suzuki in view of Perdelwitz disclose the invention discussed above, as applied to claim 2, wherein the article comprises areas of junction 132, 134 (Perdelwitz, fig. 10 supra) but do not expressly disclose the article, wherein the thermoplastic layer is in direct contact with the substrate layer in the area of junction.
Curro teaches an absorbent article (Abstract, lines 10-11) having areas of junction 52 (fig. 2), wherein the layer 20 (fig. 2) is in direct contact with the layer 40 (fig. 2), wherein the areas of junction are discrete and are enclosed by the absorbent material (fig. 2), as required by claim 17.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time
the invention was made to make the areas of junction of Suzuki/ Perdelwitz substantially as claimed, as taught by Curro in order to simplify the article and cheapen its production process by employing the structure conventionally known in the art.
Regarding claims 18 and 19, Suzuki in view of Perdelwitz, and further in view of Curro disclose the invention discussed above but do not expressly disclose the article, wherein areas of junction form an irregular pattern, and wherein areas of junction are arranged along a line that forms an angle of at least 20 degrees with a longitudinal edge of the absorbent core.
Since Applicant did not state that such placement serves any specific purpose or performs any specific function other that the function disclosed in Suzuki / Perdelwitz/ Curro, it would have been obvious top those skilled in the art at the time the invention was made to provide the article with the claimed pattern of junction areas as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781   

/MICHELE M KIDWELL/         Primary Examiner, Art Unit 3781